Detailed Action
The communications received 10/27/2021 have been filed and considered by the Examiner. Claims 1-13 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "main agitator”.  There is insufficient antecedent basis for this limitation in the claim. For purposes of Examination this is understood to simply correspond to “an agitator” of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2011/0210469) hereinafter KEL in view of Feichtinger et al (US 2013/0092768) hereinafter FEI and Kulesa et al (US 2012/0199675) hereinafter KUL.

As for claim 1, KEL teaches a system for the recovery of mixed multi plastic and natural fiber materials (the apparatus used to carry about the process) [Abstract; 0032], comprising: 
an agglomerator (shearing device) [0032], the agglomerator comprising: 
a cutting disc compartment (the space formed by rotating and stationary disks) [0032]; 
the cutting disc compartment comprising a stationary disc plate and a rotating disc plate [0032]; 
a chiller configured to cool the stationary disc plate (water cooling) [0034]; 
a feeding host (an opening) [0032]; 
an agitator to receive scraps of mixed multilayer plastic film materials, the agitator positioned over the feeding host (a feeding auger) [0032]; 
the feeding host positioned to direct to the scraps of mixed multilayer plastic film materials to the cutting disc compartment [0032];
the cutting disc compartment configured to agglomerate the scraps of the mixed multilayer plastic film materials into agglomerated particles [0032; 0034-35]; 
a shredder configured to receive the agglomerated particles from the agglomerator (chopper/grinder) [0036]; 

KEL does not teach:
and, a main control panel to control the shredder and the agglomerator.
a motor configured to rotate the rotating disc plate;

FEI teaches a disc used to break apart substrate (via cutting) in a waste recycling apparatus [Abstract; 0053] which employs a motor [Fig. 1 #5; 0054] to drive the disc (carrier disk) [Fig. 1 #9; 0055].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the motor to drive the rotating disc of KEL as taught by FEI as this would have amounted to a simple combination of elements (a driven element with a motor) according to known methods (the addition of a motor and transmission features) to yield a rotatably driven disc. The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)].

KEL/FEI do not teach:
A main control panel to control the shredder and the agglomerator.
 
KUL teaches a series of apparatuses used to recycled waste material [Abstract; 0039-40] in which the apparatuses including an agglomerator (plastocompactor) [Fig. 1 #50] and a granulator (substantially a grinder) [Fig. 1 #52] are connected to a controller that controls elements such as temperatures and granular sizes [0039-40]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a controller to control all of the apparatuses as this would have amounted to a simple combination of prior art elements to obtain control of temperatures and sizing. The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)]. As KEL/FEI/KUL teach the importance of temperature and grain size control [KEL: 0011] one of ordinary skill in the art would have similarly appreciated the benefits of using a controller to control these elements of the apparatuses’ operation.

As for claim 4, KEL/FEI/KUL teach claim 1 and KEL further teaches that it is important to control the disc separation distance (gap) in order to maintain the temperature [0013]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a disc separation distance control to the overall controller as a means of maintaining the temperature. The Examiner additionally notes that the addition of a control in the context of KEL/FEI/KUL would have been a prima facie obvious automating of a manual activity (adjusting the gap manually vs using an automated controller) [see e.g. MPEP 2144.04(III)].

As for claim 5, KEL/FEI/KUL teach claim 1 and KEL/FEI/KUL teach that the controller would be connected to all elements of the apparatus especially elements that drive “the speed of operation” [KUL: 0039]. Therefore, it is understood that the motor that drives the disc would be a part of the controller. The Examiner additionally notes that the addition of a control in the context of KEL/FEI/KUL would have been a prima facie obvious automating of a manual activity (adjusting the motor manually vs using an automated controller) [see e.g. MPEP 2144.04(III)].

As for claim 6, KEL/FEI/KUL teach claim 1 and as the feeding speed which determines the volume of scrap fed is controlled by a driven auger [KEL: 0032] it is understood that that the controller would be connected to all elements of the apparatus especially elements that drive “the speed of operation” [KUL: 0039]. Therefore, it is understood that the element that drives the auger would also be controlled by the controller. The Examiner additionally notes that the addition of a control in the context of KEL/FEI/KUL would have been a prima facie obvious automating of a manual activity (adjusting the auger manually vs using an automated controller) [see e.g. MPEP 2144.04(III)].

As for claim 7, KEL/FEI/KUL teach claim 6 and as an auger is rotationally driven it is understood that the control would similarly be driving the rotation. 

As for claim 8, KEL/FEI/KUL teach claim 1 the chiller’s temperature is a manner of operating the device which does not distinguish the claims from the prior art [see e.g. MPEP 2114].
As for claim 9, KEL/FEI/KUL teach claim 1 and wherein the agglomerator forms the agglomerated particles between the stationary disc plate and the rotating disc plate [0032-33].

As for claim 13, KEL/FEI/KUL teach claim 1 and KUL further teaches wherein the main control panel communicates with other operators, a central processing center, or control panels controlling other systems in remote locations such that production output data, productivity data, and supply data is transferred and collected (a database connected via a network/cloud) [0040].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2011/0210469) hereinafter KEL in view of Feichtinger et al (US 2013/0092768) hereinafter FEI and Kulesa et al (US 2012/0199675) hereinafter KUL as applied to claims 1 and 9 and further in view of Witsken (US 5,707,016) hereinafter WIT.
As for claim 2, KEL/FEI/KUL teach claim 1 and KEL further teaches that temperature may be additionally controlled by adjusting a gap between discs [0013] but do not teach an adjustable nut.
WIT teaches an agglomerator (a grinding unit that employs discs) [Abstract] in which 
comprises an adjustable nut (which is understood to be included in the adjustable nut) [Fig. 5 #226; col. 8 l. 47-61; claims 8-9] configured to move the rotating disc plate (in this instance the second disc) toward and away from the stationary disc plate [claims 8-9].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the adjustable nut of WIT to the discs of KEL/FEI/KUL in order to adjust the gap between the discs in order to control for temperature which aids in the prevention of jams in the discs. 
As for claim 10, KEL/FEI/KUL teach claim 9 and KEL/FEI/KUL/WIT as applied to claim 2 teach that the rotating disc plate would be adjustable relative to the stationary disc plate [see claim 2]. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2011/0210469) hereinafter KEL in view of Feichtinger et al (US 2013/0092768) hereinafter FEI and Kulesa et al (US 2012/0199675) hereinafter KUL as applied to claim 1 and further in view of Whaley et al (US 2013/0119575) hereinafter WHA.

	As for claim 3, KEL/FEI/KUL teach claim 1 but does not teach the replaceable pipe nor a blower.
	WHA teaches an apparatus to recycle waste material including shredding [Abstract]. Material is moved around in WHA using air blowers and pipes [Fig. 6 #170; 172; 0052-53].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added blowers and pipes to supply material as taught by WHA in the apparatus of KEL/FEI/KUL as this would have amounted to a simple substitution of transport means from one element of the apparatus to another. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)]. As the transport from the agglomerator to the shredder would similarly be replaced, the Examiner understands the fan being configured to blow plastic particles through the pipe to the shredder.  
	Whether the pipe is replaceable or not is a prima facie obvious “making separable” [see e.g. MPEP 2144.04(V)(C)].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibori (US 5,738,286) hereinafter NISH in view of Hackl et al (US 2012/0294725) hereinafter HACK, Keller (US 2011/0210469) hereinafter KEL, and Kulesa et al (US 2012/0199675) hereinafter KUL as applied to claim 1 and further in view of Abraham et al (US 2018/0243798) hereinafter ABRA.

As for claim 11, NISH/HACK/KEL/KUL teach claim 1 and KEL further teaches the feeding of the shredded particles to a discharge hopper (a ribbon blender) [0038] but does not teach a fan blowing shredded particles. 
ABRA teaches an apparatus to grind and classify particles [0039-40] a hopper (cyclone collector) [Fig. 1 #14; 0039-41] and a fan that blows shredded particles [Fig. 1 #16; 0039] back to the initial size reducing step [0039-43]. This closed loop allows for the inclusion of heated air which can be used to dry the substrate as well [0043]. The Examiner notes that whether the fan is blowing air or shredded particles is a matter of using the device which does not distinguish the claims from the prior art [see e.g. MPEP 2114]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the closed air loop of ABRA which feeds from the collection hopper back to the initial size reducing step to the hopper and initial part of the size reducing step (the agitator) of NISH/HACK/KEL/KUL in order to allow for the inclusion of heated air which can be used to dry the substrate. 

As for claim 12, NISH/HACK/KEL/KUL/ABRA teach claim 11 and wherein the fan is configured to blow at or against a stream of the shredded particles in order to separate the flakes from the shredded particles, the flakes collect in a hopper collector, and the flakes are transferred back to the main agitator for reprocess [see claim 11]. The Examiner notes that whether the fan is blowing air or shredded particles is a matter of using the device which does not distinguish the claims from the prior art [see e.g. MPEP 2114].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                                                                                                                                                                                                                                /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712